The relator was granted a rehearing that he might present certain claims not advanced at the prior hearing. He claims that the affidavit required by the federal statute to be produced by the executive authority of the demanding state was not made before a magistrate of South Dakota; and that the warrant only states that a demand has been made for the relator as a fugitive from justice, without stating that he is such fugitive, and does not state that he stands charged with a crime either by indictment or affidavit.
3. The statute of the United States, R.S. § 5278, U.S. Comp. St. § 10126, provides for the production by the demanding state of "a copy of an indictment found or an affidavit made before a magistrate of any State or Territory, charging the person demanded with having committed" etc. The affidavit produced by the authorities of South Dakota was subscribed and sworn to before the deputy clerk of the municipal court of Huron. The clerk or deputy clerk is not a magistrate. The affidavit is entitled in the municipal court. Appended to it is a warrant of arrest entitled in the municipal court, before the judge thereof, in which the judge recites: "Preliminary information and complaint upon oath having been this day laid before me by Leo A. Temmey that the crime of robbery in the first degree has been committed, and accusing William Barrington, * * * Roy Rogers, * * * thereof."
This we take to be "an affidavit made before a magistrate" within the meaning and requirement of the statute. We note judicially that clerks in municipal courts commonly take the oaths of those complaining of the commission of a crime and upon them the judges issue warrants of arrest. The proceeding leading to the arrest was in a proper municipal court before its judge. The case of In re Keller (D.C.) 36 F. 681, 684, is directly controlling. The facts vary but little. It may be said here as it was said there that "it appears that this affidavit was taken in the municipal court, made *Page 405 
before the court, made in presence of the presiding officer or magistrate. `Before' means `in presence of.'"
4. Under our prior holdings, which we think accord with federal and other state holdings, the warrant sufficiently, though not so directly as it might, states that the relator is a fugitive from the justice of South Dakota; and it is not important whether the sworn instrument charging him with a crime in South Dakota is in form an affidavit or as here a complaint or information under oath. All these matters are sufficiently considered in State ex rel. Arnold v. Justus, 84 Minn. 237, 87 N.W. 770, 55 L.R.A. 325; State ex rel. Grande v. Bates, 101 Minn. 303, 112 N.W. 260; State ex rel. Denton v. Curtis, 111 Minn. 240, 126 N.W. 719; In re Sanders, 154 Minn. 41, 191 N.W. 391.
The additional points made upon the rehearing do not call for a different result.
Writ discharged.